DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 11, 13 and 23, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gupta (US PGPUB 2019/0182436 A1).

As per claim 1, Gupta discloses a method for determining a game status (Gupta, Fig. Fig. 1:100 and 2:200 and Fig. 14A, and Fig. 15), comprising: 
detecting players and a ball in a plurality of continuous frames captured by a plurality of cameras (Gupta, Fig. 2:210:215, and paragraphs 72, 106-107 and 111, discloses detecting and tracking persons (e.g. players) and activity object (for example ball or puck)); 
obtaining tracking data of the players and the ball of the plurality of continuous frames (Gupta, paragraphs 106-107, 109-111, discloses In the set of tracks 320, each track is preferably associated with the occurrences of a person in all of the frames of the video clip 105 and 114-115, discloses At the end of the execution at step 415, the method 400 returns an output 420 of occurrences of the ball object in all frames and the ball track); and determining a game status for each of the plurality of continuous frames based on the tracking data of the players and the ball of the plurality of continuous frames (Gupta, Fig. 2:235:240:245 and Fig. 15:1500:1560:1570, and paragraphs 144, 181 and 182, discloses action events Successful-goal-shoot, Goal attacker 1 unsuccessful-goal-shoot Successful-goal-shoot, Defending-goal keeper 1 unsuccessful-goal-shoot Successful-goal-shoot).

As per claim 11, Gupta further discloses the method of any of claims 1, wherein the detecting of players and a ball in a plurality of continuous frames comprises: for each frame: detecting the players (Gupta, Fig. 3:310) and the ball in the frame (Gupta, Fig. 4:410); and 
determining identity information of the players (Gupta, paragraph 106 and 143, discloses Players with special roles, such as goal-keepers in futsal or Libero in volleyball often wear a jersey of a different appearance. Appearance features such as colour histogram, histogram of gradients, and scale invariant feature transform (SIFT) feature can be extracted to train classifiers for different teams) and the number of the players in the frame (Gupta, paragraphs 102 and 143, discloses selects a group of players from all players based on the importance scores determined at step 115.).

As per claim 13, Gupta discloses a computing system for determining a game status (Gupta, Fig. Fig. 1:100 and 2:200 and Fig. 14A, and Fig. 15), comprising: 
a processor (Gupta, Fig. 14A:1400) to: 
detect players and a ball in a plurality of continuous frames captured by a plurality of cameras (Gupta, Fig. 2:210:215, and paragraphs 72, 106-107 and 111, discloses detecting and tracking persons (e.g. players) and activity object (for example ball or puck)); 
obtain tracking data of the players and the ball of the plurality of continuous frames (Gupta, paragraphs 106-107, 109-111, discloses In the set of tracks 320, each track is preferably associated with the occurrences of a person in all of the frames of the video clip 105 and 114-115, discloses At the end of the execution at step 415, the method 400 returns an output 420 of occurrences of the ball object in all frames and the ball track); and determine a game status for each of the plurality of continuous frames based on the tracking data of the players and the ball of the plurality of continuous frames (Gupta, Fig. 2:235:240:245 and Fig. 15:1500:1560:1570, and paragraphs 144, 181 and 182, discloses action events Successful-goal-shoot, Goal attacker 1 unsuccessful-goal-shoot Successful-goal-shoot, Defending-goal keeper 1 unsuccessful-goal-shoot Successful-goal-shoot).

As per claim 23, please see the analysis of claim 11.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 and 22, is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta (US PGPUB 2019/0182436 A1) and further in view of Su (US PGPUB 2021/0281918 A1).

As per claim 10, Gupta further discloses the method of claims 1, wherein the Although Gupta discloses determining of a game status for each of the plurality of continuous frames is based on a Convolutional neural Network (Gupta, paragraphs 119, 144, and 182). However Gupta does not explicitly disclose processing the plurality of continuous frames is based on a Temporal Convolutional Network (TCN).
Su discloses processing the plurality of continuous frames is based on a Temporal Convolutional Network (TCN) (Su, paragraphs 24, 174 and 236, discloses a convolution and extraction unit, configured to separately input the at least one consecutive video frame in the video to a temporal convolutional network and a convolutional neural network in the first feature extraction network, perform convolution on the at least one consecutive video frame by using the temporal convolutional network).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gupta teachings by implementing a temporal convolution network to the system, as taught by Su.
The motivation would be to improve the capability of expressing the image feature (paragraph 172), as taught by Su.

As per claim 22, please see the analysis of claim 10.






Claim(s) 12 and 24, is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta (US PGPUB 2019/0182436 A1) and further in view of Ferlatte (US PGPUB 2013/0148861 A1).

As per claim 12, Gupta further discloses the method of any of claims 1, wherein the obtaining of tracking data of the players and the ball of the plurality of continuous frames comprises: 
tracking the players and the ball between the plurality of continuous frames (Gupta, paragraphs 106-107 and 111); 
associating the same player and the ball from each frame at the same time (Gupta, paragraphs 109, 111, and 128); and 
Gupta does not explicitly disclose generating a 3D position and a velocity of the players and the ball.
Ferlatte discloses generating a 3D position and a velocity of the players and the ball (Ferlatte, Fig. 1:40, and paragraph 64).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gupta teachings by implementing a profile module to the system, as taught by Ferlatter.
The motivation would be to provide a video processing device with improved accuracy of play tracking  (paragraphs 56 and 74), as taught by Ferlatter.

As per claim 24, please see the analysis of claim 12.

	

Allowable Subject Matter
Claims 2-9 and 14-21, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED Z HAIDER whose telephone number is (571)270-5169. The examiner can normally be reached MONDAY-FRIDAY 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED HAIDER/Primary Examiner, Art Unit 2633